DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,721,802 and claims 1-25 of U.S. Patent No. 10,492,264 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference thereof merely involves with description language that would have been deemed obvious variations of forms of representation to a person skilled in the art.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S Patent No. 10,512,133 and claims 1-42 of U.S Patent No. 10,555,397 B2 in view of Van de Ven et al [US 2013/0002157 A1]. 
U.S Patent No. 10,512,133 in view of U.S Patent No. 10,555,397 B2 does not specify a correlated color temperature between 1800K and 10000K.
Van de Ven discloses a correlated color temperature between 1800K and 10000K (Paragraph [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify U.S Patent No. 10,512,133 in view of U.S Patent No. 10,555,397 B2 (Paragraph [0006]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Van de Ven et al [US 2013/0002157 A1].
In regards to claim 1. Van de Ven discloses a semiconductor light emitting device comprising:
first, second, and third LED strings, with each LED string comprising one or more LEDs (Fig. 9, 11e to 14e) having an associated luminophoric medium (Paragraph [0010]); 
wherein the first, second, and third LED strings (Fig. 9, 11e to 14e & abstract) together with their associated luminophoric mediums (Paragraph [0010]) can comprise red, blue, and green channels (Fig. 9, 11e to 14e) respectively, 
a control circuit (Fig. 9, 14-17 ) can be configured to adjust a fourth color point of a fourth unsaturated light (Fig. 9, 11e & Paragraph [0082]) that results from a combination of the first, second, and third unsaturated light (Fig. 9, 12e  to 14e & Paragraph [0080-81]), 
Van de Ven does not specify in Fig. 9 the fourth color point falls within a7-step MacAdam ellipse around any point on the black body locus having a correlated color temperature between 1800K and 10000K; producing first, second, and third unsaturated color points within red, blue, and green regions on the 1931 CIE Chromaticity diagram, respectively;
Van de Ven discloses the fourth color point falls (Fig. 6, 11b-2 & Paragraph [0072]) within a 7-step MacAdam ellipse (Paragraph [0046]) around any point on the black body locus having a correlated color temperature between 1800K and 10000K (Fig. 4, 1000K to 10000K); producing first, second, and third unsaturated color points (Paragraph [0075]) within red, blue, and green regions (Paragraph [0075]) on the 1931 CIE Chromaticity diagram (Abstract & Paragraph [0011]), respectively;
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van de Ven with the fourth color point falls within a7-step MacAdam ellipse around any point on the black body locus having a correlated color temperature between 1800K and 10000K; producing first, second, and third unsaturated color points within red, blue, and green regions on the 1931 CIE Chromaticity diagram, respectively for purpose of produce a desired intensity and/or color of white light by the first, second and third drive currents can be independently controlled as disclosed by Van de Ven (Paragraph [0006 & 0011]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844